                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                         No . 5 : 01 - CR - 221 - lH
                                          No . 5 : 16 - CV - 204 - H


 MICHAEL ANTRANTRINO LEE ,

                  Petitioner ,

                 v.
                                                                                      ORDER

 UNITED STATES OF AMERICA ,

                  Respondent .




     This matter is before the court on petitioner ' s                                       Notice of

Withdrawal of Motion to Vacate ,                         [DE #72] ,    filed on his behalf by

counsel .    [DE #123] .          The government had filed a motion to dismi s s .

[DE #85 and #117] .             Petitioner , proceeding pro se , filed a motion

to substitute 28            U. S . C .        §   2255 for 28 U. S . C .      §   2241 due to BO P

violating        Federal      Rules           of Appellate        Procedure       Rule      23 (a) ,   [DE

#124] ; a motion to withdraw all pending motions related to Johnson ,

[DE #125] ; and a repeated motion to withdraw all pending motions

related     to    Johnson ,        [DE        #126] .      Petit i oner has          also    f i led the

following : a motion for release on bail pending adjudication of

petitioner ' s        28   U. S . C .     §       2255   motion ,     [DE   #94] ;    a     motion     for

reconsideration pursuant to 18 U. S . C .                     §   3582 (c) , [DE #95] ; a motion

to ask Judge or AUSA to direct BOP to answer defendant ' s request
for possible completion of sentence ,              [DE #96 ,    #98] ; and a motion

to place administ rati ve court hold on petitioner until surgery is

complete ,     [DE #104] .    The time for further filing has expired .

       Petitioner ' s§ 2255 motion was stayed pending the resolution

of United States v . Brown , 868 F . 3d 297 , 298 (4th Cir . 2017) , reh ' g

en bane denied , 891 F . 3d 115 (4th Cir . 2018) , cert . denied , 139 S .

Ct .   14    (20 18).   [DE   #120] .     Subsequent to        the   Supreme Court ' s

denial of certio rar i on October 15 , 2018 , petitioner filed a Notice

of Withdrawal of Motion to Vacate .              [DE #123].      In light of Brown ,

the stay is hereby lifted .

       Due to the unique procedural posture of this case and out of

an abundance of caution , the co urt cons trues petitioner ' s filing

as a motion to volunt ari ly dismiss hi s claims without prejudice

pursuant to Rule 41 (a) (2) .           There being no objection ,          the court

GRANTS petitioner ' s motion ,          [D E #123 , #125 , and #126] , and hereby

DISMISSES WITHOUT PREJUDICE petitioner ' s§ 2255 motion ,                   [DE #72] .

All other pending , related motions are deemed MOOT .                   [DE #85 , #94 ,

#96 , #98 , #104 , #117] .     To the extent petitioner requests the court

to reduce his se ntence in an unrelated motion ,                 [DE #95] , pursuant

to 18 U. S . C . § 3582(c) and Dean v . United States , 137 S . Ct. 1170 ,

1176 - 77 (2017) , the cou rt notes the Supreme Court held a sentencing

court ' s discretion is n ot limited by 18 U. S . C . § 924(c) ,               and it

did    not    dictate   a     reduction     in   petitioner ' s      2002   sentence .

Therefore ,     for lack of good cause show ,          petitioner ' s motion for

                                            2
reconsideration ,             [DE #95) ,     is DENIED .              Finally , the court denies

petitioner ' s motion to substitute 28 U. S . C . § 2255 for a 28 U. S . C .

§ 2241     motion      due      to    BOP violating               Federal           Rules      of Appellate

Procedure Rule 23(a) ,                [DE #124) , as a§ 2241 motion must be filed

in the jurisdiction in which petitioner is incarcerated .                                         The court

notes petitioner is no longer in custody within the Fourth Circuit .

Therefore , petitioner ' s motion ,                   [DE #124) , is denied .

                                             CONCLUSION

       For the foregoing reasons , petitioner ' s motions to withdraw

his motion to vacate pursuant to 28 U. S . C . § 2255 ,                                    [DE #123 , #125 ,

and #126) , are GRANTED .                  Petitioner ' s         §   2255 motion ,            [DE #72) , is

DISMISSED WITHOUT PREJUDICE .                     All other pending ,                      related motions

are    deemed    MOOT .               [DE     #85 ,       #94 ,       #96 ,        #98 ,     #104 ,    #117) .

Petitioner ' s      motion           for    reconsideration ,                 [DE     #95) ,    is    DENIED .

Petitioner ' s motion to substitute 28 U. S . C .                             §    2255 for a 28 U. S . C .

§   2241   motion      due      to    BOP    violating            Federal           Rules      of Appellate

Procedure Rule 2 3 (a) ,             [DE # 12 4] , is DENIED .                    The clerk is directed

to close this case .
                    r--,,..
       This     7      day of January 2019 .




                                                                                   District Judge
At Greenville , NC
#35



                                                      3
